United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.E., Appellant
and
DEPARTMENT OF THE AIR FORCE, KELLY
AIR FORCE BASE, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1280
Issued: September 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 29, 2013 appellant timely appealed the February 5, 2013 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP).Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this claim.2
ISSUE
The issue is whether OWCP properly deniedappellant’s request for reconsideration on the
basis that it was untimely filed and did not establish clear evidence of error.

1
2

5 U.S.C. §§ 8101-8193 (2006).

Appellant submitted additional medical evidence that was not part of the record at the time OWCP issued its
February 5, 2013 decision. The Board is precluded from considering evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1) (2012).

FACTUAL HISTORY
This case was previously before the Board.3 Appellant, a 73-year-old former packer,
sustained an employment-related lower back injury on October 8, 1970.He has undergone
multiple surgical procedures beginning with a July 1971 lumbar fusion. On October 7, 1986
OWCP issued a loss of wage-earning capacity (LWEC) determination based on appellant’s
part-time weekly wages as a supply clerk effective November 25, 1985.4Appellant worked
four hours per day and OWCP compensated him for four hours of lost wages per day. The
October 1986 LWEC determination remained in effect through March 8, 2005.
Since March 9, 2005, OWCP has paid wage-loss compensation for total disability.5
However, appellant claimed that he should have been receiving compensation for total disability
dating back to July 5, 1989.6 On numerous occasionshehas reiterated his claim for an additional
four hours of compensation per day from July 5, 1989 through May 8, 2005.
When the case was last on appeal, the Board affirmed OWCP’s October 29, 2009
decision denying reconsideration. Appellant had filed a request for reconsideration on
April 7, 2009. Because the request was filed more than a year after OWCP’s award of total
disability compensation effective March 9, 2005, his reconsideration request was deemed
untimely. The Board further found that appellant had not established clear evidence of error on
the part of OWCP in finding him totally disabled as of March 9, 2005.7 The Board’s
December 3, 2010 decision is incorporated herein by reference.
By letter dated December 15, 2012, appellant requested four hours of additional
compensation per day for the period July 5, 1989 to March 8, 2005. He explained that he was
requesting “reconsideration or modification of [his] former [wage-earning] capacity of
September 1986.” Appellant also indicated that he had enclosed some letters from his
orthopedic physician that may be pertinent.
3

Docket No. 10-1063 (issued December 3, 2010).

4

Appellant had been working 20 hours per week.

5

March 9, 2005 was the date appellant underwent another OWCP-approved lumbar surgery. By letter dated
June 16, 2005, OWCP formally advised that he would be compensated for total disability beginning March 9, 2005
and that he had been placed on the periodic rolls effective May 15, 2005.
6

Appellant previously filed a notice of recurrence of disability (Form CA-2a) beginning June 30, 1989, with
associated wage-loss effective July 5, 1989. By decision dated April 24, 1991, OWCP denied appellant’s recurrence
claim on the basis that the evidence did not establish that he was disabled from performing his part-time limitedduty position on or after July 5, 1989. It subsequently denied modification in a May 23, 1991 decision. This latter
decision found that an intervening incident occurred on or about July 5, 1989 when appellant reportedly reinjured
his back lifting trash at work. Thus, appellant’s claimed disability beginning July 5, 1989 was unrelated to the initial
October 8, 1970 lumbar injury. OWCP subsequently denied reconsideration on October 15 and December 3, 1992.
In a decision dated August 3, 1994, the Board affirmed OWCP’s October 15 and December 3, 1992 decisions.
(Docket No. 93-697).
7

Under the circumstances, the Board did not interpret appellant’s April 7, 2009 filing as a request for modification
of the October 7, 1986 LWEC determination, which was effectively set aside once OWCP commenced payment of
compensation for total disability as of March 9, 2005.

2

OWCP received three reports from Dr. James W. Simmons, Jr., a Board-certified
orthopedic surgeon,whose January 4, 2000 report noted, inter alia, that appellant had reinjured
his back on June 30, 1989 and thus, was unable to work four hours per day. Appellant also
resubmitted Dr. Simmons December 19, 2000 report,which similarly noted that appellant had
reinjured his back on June 30, 1989 while lifting trash at work.In a report dated December 3,
2012, Dr. Simmons explained that in 1984 appellant had been placed on restricted duty, working
four-hour days. The restricted duty persisted through June 30, 1989 at which time appellant
experienced an exacerbation of his pain while at work that day. Based on the June 30, 1989
exacerbation, Dr. Simmons recommended that appellant remain off work entirely. He further
stated that appellant’s off-work status carried through 2005 at which time he was medically
retired.
By decision dated February 5, 2013, OWCP denied appellant’s December 15, 2012
request for reconsideration. The request was considered untimely and appellant failed to
demonstrate clear evidence of error. OWCP noted that Dr. Simmons’ January 4 and
December 19, 2000 reports were previously of record and his December 3, 2012 report reiterated
information contained in earlier reports regarding appellant’s claimed disability beginning
July 5, 1989.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.8 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.9 One such limitation is that the application for
reconsideration must be sent within one year of the date of the merit decision for which review is
sought.10
A timely application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.11 When a timely application for reconsideration does not meet at least
one of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.12 If the request for reconsideration is untimely,

8

This section provides in pertinent part:“[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”5 U.S.C. § 8128(a).
9

20 C.F.R. § 10.607.

10

Id. at § 10.607(a).

11

Id. at § 10.606(b)(2).

12

Id. at § 10.608(b).

3

OWCP will undertake a limited review to determine whether the application presents “clear
evidence of error” on the part of OWCP in its “most recent merit decision.”13
ANALYSIS
OWCP paid appellant four hours of wage-loss compensation per day through March 8,
2005 based on its October 7, 1986 LWEC determination. That decision was effectively set aside
when OWCP awarded compensation for total disability beginning March 9, 2005,but appellant
had earlier claimed entitlement to compensation for total disability beginning July 5, 1989. In
October 1989, hefiled a claim for recurrence of disability on or after June 30, 1989, which
OWCP originally denied by decision dated April 24, 1991. OWCP later determined that
appellant’sJuly 5, 1989 work stoppage was the result of an intervening injury and not because of
his original October 8, 1970 lumbar injury. As noted, it ultimately paid himcompensation for
total disability beginning March 9, 2005 when he underwent additional lumbar surgery.
Appellant has repeatedly requested that OWCP pay him an additional four hours of
compensation per day for the period of July 5, 1989 to March 8, 2005.
The last time the case was on appeal, the Board affirmed OWCP’s October 29, 2009
nonmerit decision denying reconsideration. Since then OWCP has not issued another merit
decision regarding entitlement to additional compensation for the claimed period of July 5, 1989
to March 8, 2005. In fact, the Board’s December 3, 2010 nonmerit decision was the most recent
decision issued prior to the current OWCP decision on appeal.Because there has been no merit
decision issued in the year prior to appellant’s December 15, 2012 request, the Board finds his
request untimely. As such, appellant must demonstrate “clear evidence of error” on the part of
OWCP in determining his entitlement to wage-loss compensation for total disability.14
The three reports from Dr. Simmons dated January 4and December 19, 2000 and
December 3, 2012 do not support appellant’s claimed entitlement to additional compensation
beginning July 5, 1989. As OWCP correctly noted, either the specific report or the relevant
information contained therein was already part of the record. The January 4, 2000 report
contained essentially the same information as Dr. Simmons’ January 11, 2000 report, which
OWCP received on January 13, 2000. Dr. Simmons’ December 19, 2000 report had been
submitted on at least six prior occasions. In fact, the Board specifically referenced his
December 19, 2000 report in its December 3, 2010 decision at page two. Lastly, Dr. Simmons’

13

Id. at § 10.607(b). To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive, precise and
explicit and it must be apparent on its face that OWCP committed an error. See Leona N. Travis, 43 ECAB
227 (1991). It is not enough to merely show that the evidence could be construed to produce a contrary conclusion.
Id. Evidence that does not raise a substantial question concerning the correctness of OWCP’s decision is
insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence
submitted must not only be of sufficient probative value to create a conflict in medical opinion or establish a clear
procedural error, but must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision. Thankamma Mathews,
44 ECAB 765, 770 (1993).
14

20 C.F.R. § 10.607(b).

4

latest report dated December 3, 2012 essentially reiterated information included in both his
January 4 and December 19, 2000 reports.
Apart from the repetitive nature of the above-noted evidence, these reports are
insufficient to establish that appellant’s July 5, 1989 work stoppage was causally related to his
October 8, 1970 employment-related lumbar injury. Dr. Simmons has repeatedly attributed
appellant’s disability on or after July 5, 1989 to an intervening injury that occurred on June 30,
1989 while lifting trash.OWCP advised appellant as early as May 1991 that this intervening
injury justified denial of his claimed recurrence of disability beginning July 5, 1989.
The Board finds that appellant has not demonstrated clear evidence of error. As such,
there is no justification for further merit review. Accordingly, OWCP properly declined to
reopen appellant’s case under 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that OWCP properly denied merit review with respect to appellant’s
December 15, 2012 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THATthe February 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

